Exhibit 10.7

SUPPLEMENTAL CONFIRMATION

 

To:   

The PMI Group, Inc.

3003 Oak Road

Walnut Creek, CA 94597

From:    Goldman, Sachs & Co. Subject:    Accelerated Common Stock Buyback Ref.
No:    Date:    August 23, 2006

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and The PMI Group, Inc. (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between GS&Co. and Counterparty as of the relevant Trade Date
for the Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of August 23, 2006 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:    August 23, 2006 Forward Price Adjustment Amount:    $0.85 Hedge
Completion Date:    As set forth in the Trade Notification, but in no event
later than September 28, 2006. Termination Date:    7 Months after the Hedge
Completion Date, subject to GS&Co.’s right to accelerate the Termination Date to
any date on or after the First Acceleration Date. First Acceleration Date:    As
set forth in the Trade Notification to be the date that follows the Hedge
Completion Date by two months. Prepayment Amount:    USD 345,000,000.00 Maximum
Hedge Period Reference Price:    USD 43.63 Minimum Shares:    A number of shares
equal to (a) the Prepayment Amount minus the Prepayment Adjustment Amount
divided by (b) 110% of the Hedge Period Reference Price. Maximum Shares:    A
number of shares equal to (a) the Prepayment Amount minus the Prepayment
Adjustment Amount divided by (b) 96% of the Hedge Period Reference Price.
Ordinary Dividend Amount:    For any calendar quarter, USD 0.08

3. Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during the four full calendar weeks immediately preceding the
Trade Date.



--------------------------------------------------------------------------------

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to this Transaction, by manually signing
this Supplemental Confirmation or this page hereof as evidence of agreement to
such terms and providing the other information requested herein and immediately
returning an executed copy to Equity Derivatives Documentation Department,
facsimile No. 212-428-1980/83.

 

Yours sincerely, GOLDMAN, SACHS & CO. By:   /s/ Conrad Langenegger   Authorized
Signatory

 

Agreed and Accepted By: THE PMI GROUP, INC. By:   /s/ Donald P. Lofe, Jr.  
Name: Donald P. Lofe, Jr.   Title: Executive Vice President and Chief Financial
Officer